Citation Nr: 0822928	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2007).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1946 to March 
1952.  He died in October 2003.  The appellant is the 
veteran's widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision that, in 
pertinent part, denied service connection for the cause of 
the veteran's death, and denied dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318.  The appellant timely appealed.

In August 2007, the appellant testified during a video 
conference hearing before the undersigned.  During the 
hearing, the undersigned Veterans Law Judge granted the 
appellant's request for a 60-day abeyance to submit 
additional documentary evidence.  

In September 2007 and in April 2008, the appellant submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts the 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2007).




FINDINGS OF FACT

1.  The veteran died in October 2003.  The immediate cause of 
death was left upper lung metastasis due to or as a 
consequence of squamous cell carcinoma. 

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, undifferentiated 
type with depressive features, rated as 100 percent 
disabling; and for hepatitis, rated as 0 percent 
(noncompensable) disabling. 

3.  Squamous cell carcinoma and lung cancer were not present 
in service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  

4.  The veteran, who died 50 years after his discharge from 
service, did not have a service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  
The appellant has not specifically alleged clear and 
unmistakable error in any final rating decision.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  . 38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2007).



2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through March 2004 and June 2006 letters, the RO notified the 
appellant of elements of service connection for cause of 
death and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letters told her that if she had any additional evidence 
that pertained to her claims, she should send it to VA.

In the June 2006 letter, the RO specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The March 2004 letter was provided to the appellant before 
the rating action on appeal.  Accordingly, there was no 
prejudice to the appellant in issuing the section 5103(a) 
notice.  Each of her claims was fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Following the June 2006 letter, the appellant specifically 
waived initial RO consideration of the evidence submitted; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the veteran's service medical records, his 
last (terminal) treatment records, and a certificate of 
death.  The appellant has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2007).

The veteran died on October [redacted], 2003.  His death certificate 
shows that the immediate cause of death was left upper lung 
metastasis due to or as a consequence of squamous cell 
carcinoma.  An autopsy was not performed, and the manner of 
death was specified as natural.

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, undifferentiated type with 
depressive features, rated as 100 percent disabling; and for 
hepatitis, rated as 0 percent (noncompensable) disabling.

Service medical records contain no complaints, findings, or 
diagnoses of any cancer.  The veteran was treated for acute 
pleurisy in 1951.  A chest X-ray of his heart and lungs at 
that time was negative.  

The post-service medical records first revealed a diagnosis 
of lung cancer, stage IV, non-small cell in February 2003.  
The veteran had presented with a three-week history of cough 
and white-colored sputum, and underwent a biopsy that 
confirmed he had lung cancer.  Records reflect that the 
veteran underwent chemo therapy treatment.  He was 
hospitalized in October 2003 for progressive shortness of 
breath.  The veteran did not improve clinically, and had 
multiple medical problems.  The veteran was transferred to 
inpatient hospice care in October 2003 and expired two days 
later.

The appellant contends that the veteran's service-connected 
schizophrenic reaction, undifferentiated type with depressive 
features, significantly accelerated his death from lung 
cancer.  The Board finds, however, that the evidence of 
record does not support the appellant's contention.

There is no competent evidence showing that the veteran's 
schizophrenic reaction, undifferentiated type with depressive 
features, materially affected a vital organ or other vital 
body functions.  See 38 C.F.R. § 3.312(c)(2) (2007).

In January 2004, the veteran's oncologist noted that the 
veteran's death in October 2003 was secondary to 
complications of his metastatic, non-small-cell lung cancer; 
and that the veteran had demonstrated severe depression since 
the time of diagnosis.  The oncologist opined that the 
veteran's depression probably contributed to his demise, even 
though he had a terminal prognosis with his underlying lung 
cancer.  The oncologist added that the veteran's death was 
probably multifactorial.
 
In April 2004, the veteran's infectious disease physician 
noted that the veteran's depression had a major impact on the 
care the veteran received for his lung cancer.  The physician 
noted that, because of the depression, the veteran minimized 
his symptomatology.  The veteran did not seek medical 
attention in a timely fashion, which led to a fairly rapid 
demise from his illness.  The physician opined that the 
veteran's disability in the form of depression prevented him 
from getting optimal care and treatment, and ultimately led 
to a more rapid demise.

In September 2004, both the veteran's oncologist and 
infectious disease physician opined that, had the veteran 
sought medical treatment earlier when his symptoms first 
appeared, there would have been more likely successful 
treatment of his condition.

VA progress notes reflect that the veteran was depressed in 
October 2002 because of arthritis of his ankles and hips, and 
pain in his feet, which made it difficult to walk or do 
things as before.  Depression and anxiety problems were also 
noted in January 2003, when the veteran reportedly had 
bronchitis, vomiting, and diarrhea.  The veteran was 
diagnosed with moderate-to-severe acute major depression in 
February 2003, following the diagnosis of lung cancer.  
Depression was again noted in May 2003.

In August 2007, the appellant testified that the veteran 
never was able to tell her when he was ill, or how he felt.  
The veteran was very quiet and in a deep, depressive mood 
constantly.

In January 2008, the Board sought an opinion from a medical 
expert regarding whether the veteran's schizophrenic 
reaction, undifferentiated type with depressive features, 
substantially or materially contributed to the cause of the 
veteran's death.

In February 2008, a VA staff psychiatrist reviewed the 
veteran's medical records, VA medical records, medical 
records from treating providers, and the appellant's hearing 
transcript.  The psychiatrist opined that it was unlikely 
that the veteran's mental illness of schizophrenic reaction, 
undifferentiated type with depressive features, caused his 
lung cancer.  The psychiatrist noted that there are evidently 
few clinical manifestations of lung cancer until the 
diagnosis is made, at which time it is often incurable.  The 
psychiatrist also noted that the veteran had a number of 
chronic medical conditions and was on a number of medications 
at the time of diagnosis of lung cancer, so that it appears 
the veteran was receiving ongoing medical care.  The 
psychiatrist also commented that, while there may be a link 
between mental illness and cancer, there is no known cause 
and effect.

The appellant has submitted Internet articles which indicate 
that there is a higher risk of cancer with mental illness 
and/or long-term depression.  While this evidence tends to 
document depression as a risk factor, it does not provide a 
link between the veteran's metastasized left upper lung 
cancer and his military service.  

The February 2008 VA psychiatrist's opinion is based squarely 
upon review of the medical evidence of record pertinent to 
this veteran.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Here, the competent evidence does not show that any service-
connected disability either caused or contributed 
substantially or materially to cause the veteran's death.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

A clear preponderance of the evidence is against a finding 
that service-connected disability is etiologically implicated 
to the veteran's death; the Board finds that the evidence 
weighs against a finding that any disease or injury in 
service, or that any service-connected disability caused or 
contributed materially to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under the current version of the regulation, even 
though a veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected if: 
1) the veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or (iii) rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2007).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2007).

At the time of the veteran's death on October [redacted], 2003, he 
was rated 100 percent disabled for his service-connected 
schizophrenic reaction, undifferentiated type with depressive 
features, effective February 17, 1998.  The effective date of 
February 17, 1998, fails to meet the requisite ten-year 
rating requirement preceding the veteran's October [redacted], 2003 
death.  During the veteran's lifetime, he did not challenge 
the assigned effective date for his service-connected 
disability.  

The appellant has contended that the veteran should have been 
entitled to a 100 percent rating for 10 years prior to his 
death because the veteran's disability was initially 
evaluated as 100 percent disabling at the time of the 
veteran's service discharge in 1952.  The disability rating 
subsequently was reduced to 30 percent because the veteran 
was working.  He retired from working in 1993, but did not 
submit a claim for an increased disability evaluation until 
February 17, 1998.  The appellant testified in August 2007 
that the evaluation for the veteran's schizophrenic reaction, 
undifferentiated type with depressive features, should have 
been 100 percent for the entire time since service discharge, 
because the disability had not changed at all.  

The appellant has not raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
The appellant has not asserted, nor does the record show that 
the law or facts, extant at the time of a previous rating 
action, were incorrectly applied.

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is expressly excluded from consideration.  See 38 C.F.R. 
§ 3.22.  

Again, there is nothing to change the fact that, the veteran, 
who died approximately 50 years after his discharge from 
service (rendering inapplicable the five-year provision) had 
no service-connected disability rated as totally disabling 
for at least ten years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


